 BULK TRANSPORT SERVICEBulk Transport Service, Inc. and Stephen A. Hunt.Case I-CA-1903310 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBIRSZIMMERMAN AND HUNTEROn 16 March 1983 Administrative Law JudgeWilliam A. Gershuny issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as !ts Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversinghis findings.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUNY, Administrative Law Judge:A hearing was conducted in Boston, Massachusetts, onJanuary 13, 1983, on complaint issued on February 22,1982, alleging an unlawful threat to a shop steward inOctober 1981 and an unlawful discharge of ChargingParty Stephen A. Hunt on August 25, 1981. While thereare a number of serious issues present in the dischargeportion of the case, e.g., whether Charging Party is anemployee or independent contractor, whether his activi-ty was concerted, the principal-and in this case disposi-tive-issue concerns Respondent's motivation for elimi-nating Charging Party's job and terminating his employ-ment. For reasons set forth below, I find and concludethat no threat was made on October 1981 and that thesole and exclusive reason for the August 25 terminationwas one of operational economics, unrelated in whole orin part to any grievance activity on the part of Charging267 NLRB No. 19Party. Accordingly, the complaint is dismissed in its en-tirety.Upon the entire record, including my observation ofwitness demeanor, I hereby make the following:FINDINGS OF FACT AND CONCI.USIONS OF LAWI. JURISDICTIONThe complaint alleges, Respondent at the hearingadmits, and I find that Respondent is an employer withinthe meaning of the Act.11. LABOR ORGANIZATION INVOL.VEDThe complaint alleges, Respondent at the hearingadmits, and I find that Local 42 is a labor organizationwithin the meaning of the Act.III. THE UNFAIR l AHOR PRACTICESA. The Termination of Charging Party on August 2S,1981The relevant facts here are simple and to a large extentundisputed.Respondent Bulk Transport Service, Inc., and its affili-ates have engaged in the trucking business and have beensignatory to labor agreements with various Teamsterslocals for more than 30 years. This case concerns one ofits operations in which it hauls bone from Eastman Gela-tin's plant in Peabody, Massachusetts, to EastmanKodak's Rochester, New York, plant. The run begins inPeabody, where Respondent's trucks are weighed,loaded with bone, and reweighed; it proceeds to Roches-ter where the shipment is unloaded; and, after a layoverin Rochester, it ends back at the Peabody plant.Prior to September 1979, Respondent's drivers wouldperform all truck functions at the Peabody plant (weigh-ing the truck, covering the load with canvas, and prepar-ing shipment papers), except the actual loading of thetruck, which was performed by employees of Eastman.Similarly, unloading was performed by Eastman's em-ployees in Rochester. At that time, Eastman requiredthat trucks be loaded during the night shift and unloadedin Rochester after 3 p.m. Since the running time toRochester is 10 hours, drivers often would arrive wellbefore 3 p.m. and be required to wait several hoursbefore the trucks could be unloaded. To avoid such un-necessary waiting time, Respondent decided to employ ayardman at the Peabody plant who would perform allthe duties previously performed by the drivers. In thatway, a driver's tour of duty would be reduced by severalhours, since he could now pick up loaded truck at a laterhour so as to allow for a 3 p.m. arrival in Rochester anda prompt unloading. Moreover, there would be less like-lihood that the Department of Transportation's general60-hour-per-week rule for drivers would be violated.Respondent's use of a yardman at the Peabody plantcontinued through August 25, 1981, at which time theposition was discontinued for two reasons: one, the relax-ation by Eastman of the "after 3 pm" unloading require-ment; and the other, the assertion by Respondent's driv-ers, for the first time, of contract claims for waiting time65 DECISIONS OF NATIONAL l.ABOR RELATIONS BOARDpay at the rate of $8 per hour. The former permitted Re-spondent's drivers to arrive in Rochester at any hour forprompt unloading and thus eliminated the possibility ofexcessive waiting time in Rochester. The latter posed forthe first time the threat of substantially increased operat-ing costs by way of driver claims for waiting time,which historically were considered to be included in theflat trip rate paid the drivers under the labor contract.As credibly explained by Respondent's president, Smith,the labor contract provided for the payment to the driv-ers of a percentage (27 percent) of the tariff rate for thePeabody-Rochester-Peabody trip, which included I -1/2hours of waiting time or delays on each end of the trip.Excess delays and those due to breakdowns and impassi-ble highways were to be compensated for at an hourlyrate. Respondent and its drivers operated on this basisuntil August 1981. At that time, a large number of griev-ances for waiting time pay were presented to Smith byLocal Union President Salemme. At an August 25, 1981meeting, Smith, replying to the drivers' grievance, said,"If I'm going to pay waiting time, I'll take the yardmanoff." Smith did so and told Salemme that his reason was"economics." The resultant savings, in Smith's judge-ment, were obvious and considerable: the drivers againwould be performing the yard work at the Peabodyplant at no extra cost to Respondent (the loading oper-ation usually took no more than the 1-1/2 hours of freewaiting time build into the flat trip rate) and the expenseof a yardman (24 hours per week at $8 per hour plusfringes and FICA payments) would be eliminated. Theposition of yardman has not since be reestablished anddrivers continue to perform those duties which they hadperformed prior to September 1979.The General Counsel contends, however, that Re-spondent's elimination of the position and the terminationof Charging Party on August 25 were for a wholly dif-ferent reason: Charging Party's prosecution of a claimfor Memorial Day 1981 holiday pay under the contract.That claim was orally made in early June 1981 and wasdenied because he was not considered to be in the bar-gaining unit and was therefore not entitled to the con-tract holiday pay. The claim again was pressed by Sa-lemme and was denied in writing on the ground that hewas an hourly employee not covered by a contractwhich by its terms applied only to drivers earnings a flattrip rate. The claim then was enlarged to include unpaidcontributions to the health and welfare fund. Some timelater, when Salemme learned (and received verificationfrom Charging Party) that Charging Party was paid byRespondent on the basis of "bills" submitted by himsometimes 4 to 5 weeks after the work was performedand when he considered that the contract did not coverhourly employees, he dropped Charging Party's griev-ance. Thereafter, the grievance, enlarged again to in-clude the August 25 discharge, was reduced to writingfor the first time; an unfair labor practice charge wasfiled by Charging Party against the Local Union on Sep-tember 2, 1981, alleging a failure to represent and, 2weeks later, was withdrawn; a civil action was filed byCharging Party in the United States District Court seek-ing to enjoin the Union from removing Charging Partyfrom the Union (thus having the effect apparently of ren-dering him ineligible to run for office in the December1981 election) and was settled; and information concern-ing the Union's failure to represent Charging Party wassubmitted by him to the Labor Department which previ-ously, on Charging Party's complaint, had asserted juris-diction over the conduct of the previous as well as theupcoming union election. Notwithstanding this activity,Respondent has never been asked by the Union to arbi-trate Charging Party's grievance and charging party hastaken no action, under the Act or otherwise, to compelthe prosecution of his grievance by the Union. His statedreason: the present proceeding against Respondent willafford him all the relief he seeks and, in any event, a fail-ure to represent charge is "hard to prove" and would be"mean."The General Counsel's contention as to Respondent'sunlawful motive is a terribly strained one and finds abso-lutely no support in this record. First, there is no evi-dence of union animus on Respondent's part. On the con-trary, the record reflects that it has had a Teamsters rela-tionship for more than 30 years and that it took noaction against its drivers who were, at the same time asCharging Party, prosecuting a large number of their owngrievances for pay for waiting time. Those grievanceswere settled amicably without the need for arbitration.Second, Respondent became aware of Charging Party'sgrievance for holiday pay early in June, almost 3 monthsbefore the yardman position was eliminated, Had Re-spondent wanted to rid itself of Charging Party's forhaving filed a grievance, it would have done so longbefore August 25. Third, Charging Party was not dis-charged; rather, the position which he held was abol-ished when Respondent made a business decision toreturn permanently to a practice which it had followedin the past. And fourth, there is no history of past ani-mosity between Respondent and Charging Party. Thebest that can be said is that Respondent's decision toeliminate the yardman position and return to its priorpractice happened to be made at a meeting in whichCharging Party's grievance was discussed secondarily,however, to the primary discussion of the many driverclaims for waiting time pay. It was the latter grievances,those of the drivers, that brought forcefully home to Re-spondent the absurdity of paying for a yardman to per-form work for which the drivers already were beingpaid. The General Counsel confuses the economic les-sons learned by Respondent from those driver grievanceswith a motive on its part to punish Charging Party forhaving pursued a grievance for I day's pay and benefitsfor a several month period of time.This essential distinction becomes even clearer when itis seen that Respondent's defense of Charging Party'sgrievance clearly was a reasonable one. Charging Partywas "hired" by the shop steward; he never spoke withanyone from Respondent about the position, or its termsand conditions. Charging Party at no time knew who, ifanyone, was his supervisor. The method by which hewas compensated was unusual and was selected byCharging Party himself; he completed a form designedfor use by drivers to report their trip and delay timecharges and submitted it every few weeks (often as infre-66 BULK TRANSPORT SERVICEquently as 4-5 weeks). No company official was awareof his employment and the payroll office routinely paidcharging party on the basis of those bills, withholdingfor taxes, and other normal payroll items. Prior to Me-morial Day 1981, Charging Party regularly submittedbills, and was paid, for contract holidays not worked.even though Charging Party, for a part of the time, wasa full-time employee of another contract signatory andreceived identical benefits from it. When ChargingParty's claim for Memorial Day pay came to the atten-tion of President Smith, he noted that the contract cov-ered only drivers who were to be paid on a flat trip rate.that Charging Party was not licensed as a driver and,hence, could not perform the duties of a driver, and thatRespondent had mistakenly been paying Charging Partyand his two predecessors contract rates and benefits. Re-spondent's position from the outset that Charging Party'sgrievance would have to be arbitrated was a perfectlyreasonable one and, indeed, the Union, which never hasasked Respondent to arbitrate the issue, apparentlyagrees with that position.Assuming without deciding that Charging Party wasan employee within the meaning of the Act and that hisgrievance activity was concerted and thus protected, Inevertheless find and conclude that the elimination of hisposition and his termination on August 25, 1981, waswholly for economic reasons, unrelated in any sense andto any degree to his grievance activity, and that Re-spondent would have taken the identical action regard-less of any grievance activity on Charging Party's part.Accordingly, this portion of the complaint must be dis-missed.Where a factual dispute exists, I have credited the tes-timony of President Smith, Local Union President Sa-lemme, and senior driver Bernier. Based on my observa-tion of their demeanor on the witness stand, I was con-vinced that the testimony of each represented a reliableaccount of the relevant events. On the other hand, basedon my observation of their demeanor on the stand, I wasof the firm belief that both Charging Party and ShopSteward Benson (running mates on a slate campaigningat the time of these events to unseat Salemme) appearedmore interested in politically discrediting Salemme as tohis handling of grievances than in giving an accurate ac-count at the hearing of the facts relevant to this narrowunfair labor practice charge.B. The October 1981 Threat to BensonAs to this allegation, the General Counsel offered thetestimony of Shop Steward Benson and Union PresidentSalemme. Benson testified that, at the October 1981grievance meeting at which Salemme and Smith settledthe driver grievances and agreed to disagree as to Charg-ing Party's grievance, Smith said to him that he (Benson)would "rue the day" he took up the grievance forCharging Party. He testified that Salemme was an armlength away and heard the remark. Salemme testifiedthat no such remark was made. For reasons set forthabove, I am unable to credit the testimony of Benson.The General Counsel having failed to establish in hiscase in chief that such a threat was made, the complaintin this respect must be dismissed.ORDER'It is ordered that the complaint be dismissed.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.67